Mugglin, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of using a controlled substance after his single sample of urine twice tested positive for opiates on November 3, 1998. Petitioner’s defense that his system was still contaminated by the presence of opiates found in a test performed seven days earlier was refuted by the correction officers who performed the tests and who testified that regardless of the quantity consumed, the opiates would be undetectable in a urine sample two or three days postconsumption. In addition, the chain of custody regarding the urine sample was sufficiently documented and a proper foundation exists for reliance on the positive test results. The clerical error on the part of the correction officer in failing to sign the certifications on the urinalysis procedure forms was sufficiently explained during the hearing (see, Matter of Lagano v Goord, 263 AD2d 756; Matter of Rivera v Goord, 258 AD2d 858).
Contrary to petitioner’s contention, the two positive test results, together with the testimony at the hearing, provide substantial evidence to support the determination finding petitioner guilty (see, Matter of Lagano v Goord, supra). Petitioner’s remaining contentions, including his claim of Hear*695ing Officer bias, have been considered and found to be without merit.
Crew III, J. P., Peters, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.